Citation Nr: 1106424	
Decision Date: 02/16/11    Archive Date: 02/28/11

DOCKET NO.  09-43 512	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for left inguinal hernia, 
multiple repairs.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

F. Yankey, Counsel


INTRODUCTION

The Veteran served on active duty from May 1, 1972 to June 5, 
1972.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal of a December 2008 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which in pertinent part denied service 
connection for left inguinal hernia, multiple repairs.

The Veteran testified before the undersigned at a September 2010 
hearing at the RO (Travel Board hearing).  The hearing transcript 
is of record.  

The Board notes that one day after his hearing, the Veteran 
submitted medical evidence from the University of Kentucky 
Medical Center, pertinent to the inguinal hernia claim, with a 
waiver of initial RO consideration of that evidence.  However, 
the evidence was previously considered by the originating agency.

In January 2011, additional evidence which has not been 
considered by the RO was received at the Board.  However, the 
evidence is not pertinent to the adjudication of the Veteran's 
claim.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

During his September 2010 travel board hearing, the Veteran 
indicated that he had been receiving disability benefits from the 
Social Security Administration (SSA) for his medical problems, 
including his hernia since 1987 or 1988.  Where there has been a 
determination with regard to SSA benefits, any records concerning 
that decision that are relevant to the Veteran's claim must be 
obtained.  Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2009); 
Tetro v. Gober, 14 Vet. App. 100, 108-09 (2000); Murincsak v. 
Derwinski, 2 Vet. App. 363, 372 (1992).  

The SSA records are relevant to the Veteran's claim because they 
could contain information as to the onset or aggravation of the 
Veteran's hernia in service.  

As the SSA's disability determination and any related medical 
records have not yet been associated with the claims file, a 
remand is necessary to obtain these records.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the SSA and obtain a copy of that 
agency's decision concerning the Veteran's 
claim for disability benefits, including any 
medical records used to make the decision.

2.  Consider whether any newly obtained 
records trigger VA's duty to provide an 
examination.  If so, the Veteran should be 
afforded such an examination.

3.  If any benefit on appeal remains denied, 
issue a supplemental statement of the case.  
Thereafter, the case should be returned to the 
Board, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).

_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).

